DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on December 29, 2017. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.
Claim Objections
Claim 4 is objected to because of the following informalities:  In line 2 of claim 4, it appears that “a” should be inserted before “sampling”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite because it recites a “third sealing ring,” which implies that there are first and second sealing rings but these are not recited in claim 1.  It is unclear whether or not there are first and second sealing rings in the device of claim 8.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/107515 A1.
WO ‘515 teaches a sampling adsorber comprising an outer barrel (3-1) with a first (lower) end and a second (top) end, a core (2) located in the barrel with a first (lower) end and a second (top) end, and a gap between the barrel and the core to allow external air into and adsorbent through a passage (2-6) to be discharged downstream from the gap via an outlet (3-4), wherein the core includes the adsorbent portion (2-3) covered by mesh to both ends, and a body portion (2-1) connected to the adsorbent.  The adsorbent portion (2-3) is surrounded by two spaced sealing rings (2-5) in the gap that allow the core to move inside the barrel such that the inlet of the desorbed sample passage (3-4) is located between the rings and gas from outside of the barrel or from a thermal desorption device (4) is blocked from entering the desorbed sample passage (see figures, paragraphs 40-41 of the English language equivalent US 2017/0176299 A1).  The core body includes an adsorber sampling passage (2-7) with an inlet in .
Allowable Subject Matter
Claims 2-4, 6, 9, 10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose or suggest the arrangement of claim 2 wherein there is a bypass passage with seals arranged as recited in the claim, or the arrangement of claim 6 that allows for the second state.  There is also no motivation for using a removable sampling head mounted to an end of the outer barrel and configured to scrape an object as recited in claim 9.  Regarding claims 12 and 16, the prior art fails to disclose the heat desorption chamber wherein there are a heat chamber and a cool chamber connected to each other by a thermal isolating disc, in combination with the other recited structural limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The other references listed on the attached PTO-892 form disclose adsorbent sampling arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161.  The examiner can normally be reached on Mon-Fri 8:30am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl